IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44994

STATE OF IDAHO,                                )   2018 Unpublished Opinion No. 305
                                               )
       Plaintiff-Respondent,                   )   Filed: January 5, 2018
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
STEPHEN ROBERT JONES,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Judgment of conviction and order denying Idaho Criminal Rule 35
       motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Stephen Robert Jones pleaded guilty to felony eluding, Idaho Code §§ 49-1404(2), 19-
2514, and misdemeanor driving under the influence, I.C. § 18-8004(1)(a). In exchange for
Jones’s plea to these charges, other charges were dismissed. For the eluding charge, the district
court imposed a unified sentence of five years, with three and one-half years fixed. For the DUI
charge, the district court imposed a fixed sentence of 98 days. Jones filed an Idaho Criminal
Rule 35 motion requesting that the sentence for the eluding conviction be reduced, which the




                                               1
district court denied. Jones appeals arguing the court abused its discretion when it imposed an
excessive sentence and denied his I.C.R. 35 motion on his eluding conviction. 1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Jones’s I.C.R. 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting an I.C.R. 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of an I.C.R. 35 motion, we consider the entire record and apply the same criteria used
for determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22,
740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review
of the record, including any new information submitted with Jones’s Rule 35, we conclude no
abuse of discretion has been shown.
        Therefore, Jones’s judgment of conviction and sentence, and the district court’s order
denying Jones’s I.C.R. 35 motion, are affirmed.




1
       Jones does not challenge the sentence imposed upon his guilty plea to one count of
driving under the influence.
                                                     2